IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-19-00161-CR

KEVIN ALEXANDER HERNANDEZ,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                          From the 361st District Court
                              Brazos County, Texas
                        Trial Court No. 17-03350-CRF-361


                          MEMORANDUM OPINION

      On May 10, 2019, Kevin Hernandez filed a notice of appeal of his conviction for

continuous sexual abuse of a child. Hernandez’s imposition of sentence was on April 5,

2019. Hernandez’s notice of appeal is therefore untimely, and we have no jurisdiction of

an untimely appeal. See TEX. R. APP. P. 26.2(a); Olivo v. State, 918 S.W.2d 519, 522 (Tex.

Crim. App. 1996) (no appellate jurisdiction where notice of appeal is untimely).

Furthermore, because the trial court’s certification of his right of appeal, which

Hernandez and his counsel signed, indicates that Hernandez has waived his right of
appeal, this appeal must be dismissed. See TEX. R. APP. P. 25.2(d) (“The appeal must be

dismissed if a certification that shows the defendant has the right of appeal has not been

made part of the record under these rules.”); Monreal v. State, 99 S.W.3d 615, 622 (Tex.

Crim. App. 2003) (waiver of appeal).

       Notwithstanding that we are dismissing this appeal, Hernandez may file a motion

for rehearing with this Court within 15 days after this opinion and judgment are rendered

if he believes this opinion and judgment are erroneously based on inaccurate information

or documents. See TEX. R. APP. P. 49.1. Moreover, if Hernandez desires to have the

opinion and judgment of this Court reviewed by filing a petition for discretionary review,

that petition must be filed with the Court of Criminal Appeals within 30 days after either

the day this Court’s judgment is rendered or the day the last timely motion for rehearing

is overruled by this Court. See TEX. R. APP. P. 68.2(a).

       For the reasons stated, this appeal is dismissed.




                                                  REX D. DAVIS
                                                  Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeal dismissed
Opinion delivered and filed May 22, 2019
Do not publish
[CRPM]




Hernandez v. State                                                                  Page 2